Name: Council Regulation (EEC) No 202/90 of 22 January 1990 on the application in Portugal of the aid scheme for the production of certain varieties of flint maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 90 Official Journal of the European Communities No L 22/9 COUNCIL REGULATION (EEC) No 202/90 of 22 January 1990 on the application in Portugal of the aid scheme for the production of certain varieties of flint maize the objectives pursued in Portugal ; whereas provision should therefore be made for the immediate application of the scheme in that country, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Article 10a of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Commis ­ sion Regulation (EEC) No 201 /90 (3), provides for the granting for three marketing years of production aid for high-quality flint maize in the most suitable areas of the Community ; whereas, in accordance with Article 261 of the Act of Accession, Regulation (EEC) No 2727/75 is not to apply in Portugal until 1 January 1991 ; Whereas, if the scheme in question is to apply from that date only, it is not capable of ensuring the achievement of Article 1 The scheme provided for in Article 10a of Regulation (EEC) No 2727/75 shall apply in the most suitable areas of Portugal. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1990 . For the Council The President M. O'KENNEDY (') Opinion delivered on 19 January 1990 (not yet published in the Official Journal). (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) See page 7 of this Official Journal.